Citation Nr: 0509436	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a disability 
manifested by seizures, sleep disorder, and mental lapses.  

2.  Entitlement to service connection for schizoaffective 
disorder.

3.  Entitlement to an initial compensable rating for the 
service-connected anal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1993 to July 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO that 
granted service connection for anal fissure and assigned an 
initial noncompensable rating; denied service connection for 
schizoaffective disorder; and confirmed and continued the 
previous denial of service connection for seizure/sleep 
disorder and mental lapses.  

Historically, the veteran filed a claim of service connection 
for multiple disabilities, including a nervous disorder, and 
a sleep disorder in July 1994, shortly after his discharge 
from service.  The RO issued a February 1995 rating decision 
which denied, inter alia, service connection for a nervous 
disorder and a sleep disorder/mental lapses.  The veteran 
submitted a timely Notice of Disagreement with the February 
1995 rating decision which was received at the RO in March 
1995; and a Statement of the Case was issued in April 1995.  
In his May 1995 VA Form 9, the veteran indicated that he was 
not seeking service connection for a sleep disorder, and that 
he had never sought service connection for a nervous 
disorder.

In an October 1995 rating decision, service connection for a 
sleep disorder was again denied.

An April 1997 Board decision dismissed the veteran's claim 
for service connection for an acquired psychiatric disorder, 
presumably to include a nervous disorder and a sleep 
disorder, since he alleged no error of fact or law with 
respect to this claim.

As such, the Board notes that the last final decision of 
record with regard to the veteran's claim of service 
connection for a seizure disorder/mental lapses was the 
February 1995 rating decision; and likewise, the last final 
decision of record with regard to the veteran's claim of 
service connection for a sleep disorder was the October 1995 
rating decision.  

The issues of service connection for schizoaffective 
disorder, entitlement to an initial compensable rating for 
the service-connected anal fissure, and the reopened claim of 
entitlement to service connection for seizure/sleep disorder 
and mental lapses are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied the 
veteran's claim of service connection for a sleep disorder 
with mental lapses; and in an October 1995 rating decision, 
the RO denied the veteran's claim of service connection for a 
sleep disorder.

2.  New evidence has been presented since the RO's February 
1995 and October 1995 decisions which is relevant and 
probative to the issues of service connection for a 
disability manifested by seizures, a sleep disorder and 
mental lapses, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
February 1995 and October 1995 RO decisions to reopen the 
claim of service connection for a disability manifested by 
seizures, sleep disorder and mental lapses.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is apparent that the RO must have reopened 
the veteran's previously denied claim of service connection 
for a disability manifested by seizures, sleep disorder and 
mental lapses.  However, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that even if a 
RO makes an initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In other 
words, the Board must determine whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a disability manifested by seizures, sleep 
disorder and mental lapses.  

The Board also notes that effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).
 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures, sleep disorder and memory lapses; a 
determination that is entirely favorable to the veteran.  As 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations 
regarding the veteran's application to reopen his claim.  The 
Board will defer addressing the merits of the claim for 
service connection, however, pending further development as 
set out in the REMAND following this decision.
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decisions of record with respect to the claim for service 
connection for a disability manifested by seizures, sleep 
disorder, and memory lapses were the February 1995 and 
October 1995 RO decisions.

Historically, the veteran's original claim of service 
connection for a disability manifested by seizures, memory 
lapses, and sleep disorder was denied by way of a February 
1995 rating decision.  The evidence of record at the time of 
that decision consisted of service medical records showing 
that the veteran was treated in November 1993 for complaints 
of memory lapses.  The veteran reported having lapses in 
memory since childhood, relating numerous episodes of absent-
mindedness, and clumsiness to seconds of lost time.  The 
assessment was rule out seizure disorder versus organic 
dysfunction.  Further workup was indicated.  December 1993 
service medical records note a positive family history of 
epilepsy and schizophrenia.  After a series of tests, it was 
determined in February 1994 that the veteran's brief 
memory/performance lapses were not of neurological etiology.  

In May 1994, the veteran again presented with complaints of 
blackout spells and was afforded a psychiatric consultation.  
The examiner concluded that the veteran presented with no 
major mental illness, but that he had an antisocial 
personality disorder.  

Of particular note, the veteran's enlistment physical was 
negative for reports or findings of memory lapses or sleep 
disorder.  On his discharge examination in March 1994, 
however, complaints of trouble sleeping, and dizziness and 
fainting spells were both noted.  

Post-service medical evidence of record at the time of the 
February and the October 1995 rating decisions consisted of a 
series of VA examinations afforded to the veteran in December 
1994.  At the VA examination for mental disorders, the 
examiner noted that the veteran had unspecified personality 
traits, but no psychiatric diagnosis.  

As noted, in a February 1995 rating decision, service 
connection for a nervous disorder, a sleep disorder and 
mental lapses was denied.  The RO essentially found that the 
veteran did not have a current diagnosis of an acquired 
psychiatric disorder or sleep disorder, and that the 
veteran's personality disorder was not a disability for which 
service connection could be granted.  In October 1995, 
service connection for a sleep disorder was again denied.  

The veteran appealed the February 1995 rating decision, but 
later specified that he did not claim service connection for 
a nervous disorder or a sleep disorder.  In light of the 
foregoing, the Board dismissed the veteran's claim of service 
connection for an acquired psychiatric disorder in April 
1997.  

Then, in January 2002, the veteran submitted a claim to 
reopen.  Although the veteran did not specifically identify 
the issues he wanted to reopen, the RO determined, based on 
medical records submitted with his claim, that the veteran 
was requesting to reopen the claims of service connection for 
inter alia, a seizure disorder.  

In this case, the relevant evidence added to the record since 
the RO's February 1995 and October 1995 decisions consists 
primarily of private treatment records showing monthly 
neurological evaluations for possible seizures, in the form 
of blackout spells, and for schizoaffective disorder.  These 
records note that the veteran was a resident of a Center for 
Forensic Psychiatry.  An April 2001 evaluation report notes 
that the veteran most likely had a primary generalized 
epilepsy syndrome with absence seizures.  All of this new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim of service connection for a disability 
manifested by seizures, sleep disorder, and memory lapses.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the February 1995 or 
October 1995 RO decisions.  Furthermore, the evidence is 
material as to question of service connection because it 
raises the possibility that the veteran has an acquired 
psychiatric disorder that was incurred in or aggravated by 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a disability manifested by 
seizures, sleep disorder and memory lapses, the appeal to 
this extent is allowed, subject to further action as 
discussed herein below.


REMAND

In view of the above determination that the veteran's claim 
as to the issue of service connection for a disability 
manifested by seizures, sleep disorder, and memory lapses is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

As noted, the appellant contends that service connection for 
a disability manifested by seizures, sleep disorder, and 
memory lapses is warranted.  The veteran has provided medical 
evidence showing that he has been diagnosed with a primary 
generalized epilepsy syndrome and had breakthrough absence 
seizures.  The evidence also shows that the veteran carries a 
diagnosis of schizoaffective disorder.  It remains unclear, 
however, whether the veteran's complaints of blackout spells 
in service, as well as complaints of hearing voices or 
feeling like he was being followed, were manifestations of a 
current seizure disorder or the current schizoaffective 
disorder.  In light of the foregoing, the veteran should be 
afforded a VA examination to determine the current nature and 
likely etiology of any psychiatric disability and/or 
disability manifested by seizures, sleep disorder, and/or 
memory lapses.  All pertinent treatment records should be 
obtained and added to the claims file.  

The Board also notes that the veteran's August 2002 Notice of 
Disagreement with the June 2002 rating decision specifically 
indicated that the veteran was disagreeing with the denial of 
service connection for schizoaffective disorder, as well as 
the denial of service connection for a disability manifested 
by seizures, sleep disorder, and memory lapses.  Also, the 
veteran expressed disagreement with the original 
noncompensable rating assigned following the grant of service 
connection for anal fissure.  

However, despite specifically disagreeing with three issues, 
the veteran was provided with an August 2003 Statement of the 
Case as to the issue of service connection for a disability 
manifested by seizures, sleep disorder, and memory lapses 
only.  In other words, in a June 2002 rating decision, the RO 
denied the veteran's claims of service connection for 
schizoaffective disorder and for a disability manifested by 
seizures, sleep disorder, and memory lapses.  The RO also 
granted service connection for anal fissure and assigned a 
noncompensable rating for that disability.  The veteran 
subsequently submitted a timely Notice of Disagreement in 
August 2002 as to all issues.

The RO has not yet issued a Statement of the Case as to the 
issues of service connection for schizoaffective disorder, 
and entitlement to an initial compensable rating for the 
service-connected anal fissure.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to these issues in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004).  In this regard, the Court has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO, via the AMC for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
disability manifested by seizures, sleep 
disorder and/or memory lapses.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the disability manifested by 
seizures, sleep disorder and memory 
lapses.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested study, with 
particular attention paid to the service 
medical records, as well as current 
treatment and diagnoses.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
disability, as well as any other 
psychiatric disorders.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by seizures, sleep 
disorder, and memory lapses that was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The AMC should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issues of 
service connection for a schizoaffective 
disorder, and for entitlement to an 
initial compensable rating for the 
service-connected anal fissure, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claims to the Board for 
the purpose of appellate disposition.

4.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


